DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 11/18/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of  carbomer and amodimethicone as specific  anionic and cationic polymer. Claims 1-14 and 20 read on the elected species and are under examination.

Claims 1-21 are pending, claims 1-14 and 20 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazur et al. (US20150272861) in view of Julien et al. (US20150164775).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Mazur et al.  teaches Dispersions of an encapsulated material by a polymeric membrane in a medium are disclosed. Such dispersions are useful in topical compositions including cosmetics and sunscreens (abstract). Mazur et al.  teaches dispersions of encapsulated material dispersed in a medium that is substantially immiscible with the encapsulated material. Such dispersions include an encapsulated material, e.g. a composition including either polyorganosiloxane or water, dispersed in a medium, e.g., an aqueous medium such as an aqueous gel or in an oil such as a polyorganosiloxane, wherein the encapsulated material and medium are substantially immiscible and the encapsulated material is encapsulated by a polymeric membrane. The dispersions can be included in compositions for use in cosmetic, dermatologic, 
polyorganosiloxane with or without additional ingredients and actives can be about from 1 %-70% of the overall dispersion on a weight basis, e.g., from about 30%-50%, such as about 40%. The amount of the cationic polymer comprising the encapsulated
polyorganosiloxane can vary. In one aspect the amount of the cationic polymer comprising the encapsulated polyorganosiloxane is from about 0.01 % to about 10% of Advantageously the topical composition is free of surfactants for dispersing the encapsulated material in the medium. The topical composition can also include other ingredients in the aqueous medium or encapsulated material such as synthetic, natural or modified oils, waxes, esters, fragrances, flavorings, plant extracts, vitamins, proteins and biologically derived agents, sunscreens, particulate powders and pigments, colors, dyes, personal care active agents, healthcare active agents and pharmaceutically active agents (page 8, [0050]). 
Julien et al. teaches a cosmetic composition in the form of markup or skincare comprises a wax such as 12-hydroxystearic acid (abstract, claims 1 and 7).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Mazur et al.   is that Mazur et al.    do not expressly teach stearic acid in dependent claim 12. This deficiency in Mazur et al. is cured by the teachings of Julien et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mazur et al., as suggested by Julien et al., and produce the instant invention.
Regarding claims 1-3,5, 9,11 and 20, Mazur et al. teaches a dispersion  comprising polyorganosiloxane, oil, silica silylate, pigment encapsulated by a polymeric membrane of polyacrylic acid (carbomer) and amodimethicone in aqueous continuous phase. Since Mazur et al. teaches the encapsulated polyorganosiloxane with or without additional ingredients and actives can be about from 1%-70%, when polyorganosiloxane is 5%, those additional ingredient such as oil, silica silylate, pigment would be from 1% to 65% as long as the total of oil, silica silylate and  pigment is not more than 65%, thus, 24% to 60% of pigment is obvious.
Regarding claim 4, Mazur et al. teaches the average size of the encapsulated material is between 5 microns to 300 micron. When the size is 260 micron, it is obvious to have at least 60% of droplets more than 150um.
Regarding claim 6, Mazur et al. teaches polyorganosiloxane, oil, silica silylate, pigment encapsulated by a polymeric membrane of polyacrylic acid and amodimethicone, and it is obvious that encapsulated material is liquid since oil and 
Regarding claim 7-8, Mazur et al. teaches silica silylate (gelling agent according to applicant’s specification, page 28, line 20-25). As discussed for claims 1-3, %, those additional ingredient such as oil, silica silylate, pigment would be from 1% to 65% as long as the total of oil, silica silylate and  pigment is not more than 65%, at least 1% is obvious.
Regarding claim 10, Mazur et al. teaches in one aspect the amount of the cationic polymer comprising the encapsulated polyorganosiloxane is from about 0.01 % to about 10% of the encapsulated polyorganosiloxane (1 to 70%), thus, cationic polymer is about 0.1% to about 7% of total weight of dispersion, and 1% to 10% of fatty phase (1% to 70% of dispersion).
Regarding claim 12, one of ordinary skill in the art would have been motivated to include hydroxystearic acid as wax in encapsulated materials because hydroxystearic acid is a suitable wax in cosmetic composition as suggested by Julien et al. MPEP 2144.07. Since Mazur et al. teaches wax as encapsulated materials, it is obvious for one of ordinary skill in the art to include hydroxystearic acid as wax in encapsulated materials and produce instant claimed materials and produce instant claimed invention with reasonable expectation of success.
Regarding claim 13, Mazur et al. teaches pigment in aqueous phase and also pigment or color agent as encapsulated materials (fatty phase).
Regarding claim 14, Mazur et al. teaches no surfactant is required.


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that there is no teaching of one pigment higher than 23.5% relative to the weight of the fatty phase, and the whole arguments are incorporated herein by reference.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, Mazur et al. teaches the encapsulated polyorganosiloxane with or without additional ingredients and actives can be about from 1%-70%, when polyorganosiloxane is 5%, those additional ingredient such as oil, silica silylate, pigment would be from 1% to 65% as long as the total of oil, silica silylate and  pigment is not more than 65%,  then the amount of pigment could be form 1-65% of total composition, when the fatty phase is 70%, the amount of pigment relative to the fatty phase is (1-65%)/70%=1.4% to 90%, encompassing the claimed range; thus, 24% to 60% of pigment is obvious. Regarding applicant’s argument that there is no working example teaching pigment over 23.5%, it is argued that It is well settled, however, in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). Regarding argument that it is difficult to formulate high content of pigment because the powdery and insoluble nature of pigment, it is argued that there are different type of pigments (inorganic and organic pigment) with different structures and solubility in water and organic solvent, there is no evidence to show that it is difficult to formulate every pigment with high content since different pigment has different solubility. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIANFENG SONG/Primary Examiner, Art Unit 1613